DETAILED ACTION
RE: Karyampudi et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s species election without traverse of (a) Ibrutinib as the ITK inhibitor, (ii) chronic lymphocytic leukemia (CLL) as the cancer and (iii) CM-2 as the first cell culture medium, and CM-4 as the second and third cell culture medium in the reply filed on 8/29/2022 is acknowledged.
3.	Claims 1-26 are pending. Claims 4 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/2022.
4.	Claims 1-3, 5-15 and 17-26 are under examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 5/18/2020 has been considered by the examiner.

Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
None of the provisional applications provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-3, 5-15 and 17-26.  Specifically none of the provisional applications except Application No. 62647367 discloses removing CD19+ B cells and co-culturing PBLs with the CD19+ B cells. Application No. 62647367 does not disclose pretreating said PBLs with an ITK inhibitor.
Accordingly, the effectively filing date for the instant claims is the filing date of PCT/US2018/032109, i.e. 5/10/2018.

Drawings
7.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 24A, Fig. 24B and Fig. 24C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

8.	Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
9.	Claim 22 is objected to for a typographical error. The term “6000 IL/ml” should be 6000 IU/ml.  
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 2, 10, 13, 14, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the antibody-bound PBLs from the culture in step (g)" in step h.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 only mentions anti-CD3/anti-CD28 antibodies.
Claim 2 recites the limitation "the antibody-bound PBLs from the culture in step (e)" in step f.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 only mentions anti-CD3/anti-CD28 antibodies.
Claims 10, 13 and 14 are rejected as vague and indefinite for reciting the term “CM-2” and “CM-4” as the sole means of identifying a particular culture medium. The use of laboratory designations only to identify a particular substance renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct substance. The terms CM-2 and CM-4 do not appear to have a known/established meaning in the relevant art.  The specification does not expressly define the terms CM-2 or CM-4. The specification discloses “CM-2 cell culture medium (comprised of RPMI-1640, human AB serum, 1-glutamine, 2-mercaptoethanol, gentamicin sulfate, AIM-V media)” (page 52, [00187]).  The specification further discloses “CM-4 (comprised of AIM-V media, 2mM Glutamax, and 3000IU/ml IL2)” (page 52, [00185]). It is unclear whether the CM-2 and CM-4 media contain additional ingredients beyond the above-listed ingredients and/or whether they require specific amounts of said ingredients.  
Claims 10, 13 and 14 also contain the trademark/trade name AIM-V®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a particular cell culture medium and, accordingly, the identification/description is indefinite.
Claim 19 recites “there are at least from about 1 x 105 to about 10x105 PBLs”.  Similarly, claim 20 recites “there are at least from about 2.5 x 105 to about 10x105 PBLs”.  The recitation of “at least” in conjunction with the recited range makes it unclear whether the claims are reciting that there are at least x number of cells where x can be within the claimed range (i.e. an unbounded range with the lower bound within the claimed range), or whether the number of cells must be within the claimed range (i.e. a closed range).  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 19 and 30 recites the broad recitation “at least”, and the claim also recites “a range” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 2, 8-10, 19-21 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by June et al. (WO2012/079000A1, pub. date: 6/14/2012).
June teaches a method of treating CLL (chronic lymphocytic leukemia) using a CAR-modified T cells, the method comprising collecting autologous PBMCs from a patient in need of treatment, activating and expanding T cells using the method described and/or known in the art, genetic modifying the T cells, and then infusing the modified T cells back into the patient (page 14, page 53, lines 8-11). June et al. teaches prior to expansion and genetic modification of the T cells, T cells can be obtained from a number of resources including PBMC (page 39), and a specific subpopulation of T cells, such as CD3+, CD28+ can be further isolated by positive or negative selection techniques (which would remove CD19+ B cells) (page 40), unselected cells can be used in the activation and expansion process (page 41, line 4-5). June et al. teaches that T cells may be obtained from a patient directly following treatment because the quality of T cells obtained may be optimal or improved for their ability to expand ex vivo (page 43, last para). June et al. teaches a method of activation and expansion of T cells, the method comprises contacting T cells with anti-CD3 antibody and anti-CD28 antibody, under conditions appropriate for stimulating proliferation of T cells, wherein the ratio of anti-CD3:CD28 antibodies bound to the beads is 1:1 (page 45, lines 18), and culturing the T cells for about 2-3 days in gas permeable bags or WAVE bioreactor in culture medium such as AIM-V with or without serum, in the presence of IL-2, and several cycles of stimulation may also be desired, after about 10±2 days, the beads are removed, the cells are harvested and washed (page 47, last para and Fig. 1B, page 48, lines 5, 9). June et al. teaches that at the beginning of initial stimulation, there are at least 104 to 109 T cells, 1x106 cells (page 47, lines 5-28). June et al. teaches that the CAR comprises an scFv that binds to CD19, a human CD8 hinge, a transmembrane domain, a CD3 zeta signaling domain, and a costimulatory signaling region (page 2 and 34). June et al. teaches that CAR-T cells are administered in an amount of 3x108, 1.25x109, or 2-5x109 (page 71 Table).


Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim(s) 2, 8-15 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO2012/079000A1, pub. date: 6/14/2012), in view of Somerville et al. (J Translational Medicine, 2012, 10:69: 1-11).
	The teachings of June have been set forth above as they apply to claims 2, 8-10, 19-21 and 24-25.
June et al. does not teach culturing T cells in the presence of 3000 IU/ml IL-2. June does not teach that repeat stimulation and expansion of T cells are performed in different cell culture medium. However, these deficiencies are made up for in the teachings of Somerville.
	Somerville et al. discloses a method of expansion of lymphocytes for adoptive cell transfer therapy, the method comprising:
a.	obtaining PBL (a sample of PBMCs) from peripheral blood of a patient and genetically modifying patient’s PBL to express a TCR that targets NY-ESO-1, MART-1 or gp100  (page 2, column 1, para 3 and column 2); 
b.	stimulating the PBL (T cells) with anti-CD3 antibody and 3000 IU/ml IL-2;
c.	five days later, about 2/3 of the media was removed and replaced with fresh media containing 3000 IU/ml IL-2;
d.	two days later, cells were transferred from flask to an alternate growth chamber (gas permeable static bags or WAVE bioreactor); 
e.	an equal volume of media (AIM V supplemented with 5% human serum plus 3000 IU/ml IL-2) was added.
		when using gas permeable static bags, each patient’s cells were initially fed with up to 10 liters AIM V supplemented with 5% human AB serum and 3000 IU/ml IL-2, subsequently AIM-V (without serum) supplemented with 3000 IU/ml of IL-2 was used to feed cells. 
when using the WAVE bioreactor, each patient’s cells were initially perused with AIM V supplemented with 5% human AB serum, 0.02% pluronic  and 3000 IU/ml IL-2, subsequently AIM-V (without serum) supplemented with 0.02% pluronic and 3000 IU/ml of IL-2 was used to feed cells (pages 2-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used 3000 IU/ml IL-2 in the method of June in view of Somerville. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Somerville has used IL-2 at a concentration of 3000 IU/ml to stimulate and expand T cells.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used different culture medium in the initial stimulation/expansion and subsequent stimulation/expansion in view of Somerville. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Somerville teaches using different culture medium in the initial stimulation/expansion and subsequent stimulation/expansion.
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 

16.	Claim(s) 1, 2, 8-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO2012/079000A1, pub. date: 6/14/2012), Somerville et al. (J Translational Medicine, 2012, 10:69: 1-11), further in view of Deola et al. (J Immunology, 2008, 180:1362-1372).
The teachings of June and Somerville have been set forth above as they apply to claims 2, 8-15 and 19-25. 
June and Somerville do not teach co-culturing T cells with B cells, wherein the ratio of B cells to PBLs is from about 0.1:1 to about 10:1. 
Deola et al. teaches that B cells promote cytotoxic T cell survival and proliferation/expansion (Title and page 1370, last para). Deola et al. teaches a method of stimulating and expanding T cells, the method comprising obtaining PBMC from a subject, magnetic cell sorting of CD8, CD19 and CD4 subpopulations by negative selection on autoMACS separator (page 1362, last para, 1363, para 2), co-culturing CTL and freshly isolated CD19+ B cell with a ratio of CD8+ T cells to CD19 B cells being 1:1 (page 1363, column 1). Deola et al. teaches that CTL/B cell interactions contribute to CTL proliferation (page 1369, column 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have obtained CD19+ B cell from the patient and further co-cultured the T cells with CD19+ B cells at a ratio of 1:1 in view of Deola. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Deola et al. teaches that B cells promote cytotoxic T cell survival and proliferation/expansion (Title and page 1370, last para).
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention.

17.	Claim(s) 2, 3, 5-15 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO2012/079000A1, pub. date: 6/14/2012), Somerville et al. (J Translational Medicine, 2012, 10:69: 1-11), further in view of Fraietta et al. (Blood, 2016, Mar 3, 127(9): 1117-1127).
The teachings of June and Somerville have been set forth above as they apply to claims 2, 8-15 and 19-25. 
June and Somerville do not teach the patient has been treated with ibrutinib.
Fraietta et al. teaches that anti-CD19 chimeric antigen receptor (CAR) T-cell therapy is highly promising but requires robust T-cell expansion and engraftment. A T-cell defect in chronic lymphocytic leukemia (CLL) due to disease and/or therapy impairs ex vivo expansion and response to CAR T cells, and ≥5 cycles of ibrutinib therapy improved the expansion of CD19-directed CAR T cells (CTL019) (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have pre-treated CCL patients with ibrutinib in view of Fraietta. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Fraietta et al. teaches that a T-cell defect in chronic lymphocytic leukemia (CLL) due to disease and/or therapy impairs ex vivo expansion and response to CAR T cells, and ≥5 cycles of ibrutinib therapy improved the expansion of CD19-directed CAR T cells (CTL019) (abstract and page).
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention.

18.	Claim(s) 2, 8-10, 19-21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO2012/079000A1, pub. date: 6/14/2012), in view of Somerville et al. (J Translational Medicine, 2012, 10:69: 1-11), further in view of Ports et al. (US20190328786A1, pub. date: 10/31/2019, effectively filed date: 12/3/2016).
The teachings of June and Somerville have been set forth above as they apply to claims 2, 8-15 and 19-25. 
June and Somerville do not teach culturing T cells in the presence of ibrutinib.
Ports teaches methods of making therapeutic CAR T-cells wherein the CAR T-cells are incubated with ibrutinib during and/or after manufacture (entire doc, including [0153]; [0498]; [0782]-[0787]). Ports teaches that ibrutinib can improve T cell function, including functions related to the expansion, proliferation and persistence of T cells ([0153]; [0498]; [0782]-[0787]). The ibrutinib can be added during stimulation/expansion of the cells ([0498]; [0782]-[0787]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of June to add ibrutinib during the stimulating and/or culturing steps in view of Ports. One of ordinary skill would have been motivated to do so with a reasonable expectation of success because Ports teaches that ibrutinib can improve T cell function, including functions related to the expansion, proliferation and persistence of T cells ([0153]; [0498]; [0782]-[0787]), and ibrutinib can be added during stimulation/expansion of the cells ([0498]; [0782]-[0787]). 
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention.

19.	Claim(s) 2, 8-15 and 17-256 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO2012/079000A1, pub. date: 6/14/2012), in view of Somerville et al. (J Translational Medicine, 2012, 10:69: 1-11), further in view of Xia et al. (Cancer Research, 2017, April, 77 (13_supplement): Abstract CT041).
The teachings of June and Somerville have been set forth above as they apply to claims 2, 8-15 and 19-25. 
June and Somerville do not teach treating patients with Richter Syndrome. 
Xia et al. teaches treating patients with Richter Syndrome using CD19-directed CAR T cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of June to treat patients with Richter Syndrome. One of ordinary skill would have been motivated to do so with a reasonable expectation of success because Xia et al. teaches that patients with Richter Syndrome can be treated with CD19-directed CAR T cells.
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention.

Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

21.	Claims 1-3, 5-15 and 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38-160 of copending Application No. 16/612,193, in view of Xia et al. (Cancer Research, 2017, April, 77 (13_supplement): Abstract CT041).

This is a provisional nonstatutory double patenting rejection.
Claims 38-160 of copending Application No. 16/612,193, 38 disclose a method for expanding peripheral blood lymphocytes (PBLs) from peripheral blood comprising: 
a. Obtaining a sample of peripheral blood mononuclear cells (PBMCs) from peripheral blood, wherein said sample is optionally cryopreserved; 
b. Isolating PBLs from said sample by selecting and removing CD19+ B cells; 
c. Optionally co-culturing said PBLs with said CD19+ B cells; 
d. Stimulating said PBLs in a first cell culture medium with IL-2 and anti-CD3/anti- CD28 antibodies for a period of from about 2 to about 6 days in a gas permeable container; 
e. Culturing the PBLs from step (d) for a period of from about 2 to about 6 days with IL-2 and anti-CD3/anti-CD28 antibodies; 
f Isolating the antibody-bound PBLs from the culture in step (e); 
g. Removing the antibodies from the PBLs isolated in step (e); and h. Harvesting the PBLs.  
The claims are further limited wherein the first cell culture medium is selected from the group consisting of CM-2, CM-4, and AIM-V, wherein after step (d), additional IL-2 is added and the first cell culture medium is exchanged with a second cell culture medium, wherein after step (e), additional IL-2 is added and the second culture medium is exchanged with a third cell culture medium, wherein the second cell culture medium is selected from the group consisting of CM-2, CM-4, and AIM-V, wherein the third cell culture medium is selected from the group consisting of CM-2, CM-4, and AIM-V, wherein the first cell culture medium and the second cell culture medium are same or different, wherein the ratio of B-cells to PBLs in step (c) is from about 0.1:1 to about 10:1 (B-cells:PBLs), or selected from the group consisting of 0.1:1, 1:1, and 10:1 (B-cells:PBLs), wherein there are at least from about 1x105 to about 10x105 PBLs in the gas permeable container at the beginning of step (d), there are at least from about 2.5x105 to 10x105 PBLs, or at least 5x105 PBLs in the gas permeable container at the beginning of step (d), in the gas permeable container at the beginning of step (d), wherein the IL-2 is present in a concentration of between 1000 IU/ml and 6000 IL/ml or about 3000 IU/ml in steps (c) and (d), the anti-CD3/anti-CD28 antibodies are coated onto beads and the PBLs:beads ratio is about 1:1 in each of steps (c) and (d), The method further comprising addition of an ITK inhibitor, wherein an ITK inhibitor is added during at least one of step (c), step (d), and step (e),  wherein the ITK inhibitor is ibrutinib, wherein the PBMC was obtained from a patient having a hematological malignancy, and the method further comprises administering the PBLs to the patient in a therapeutically effective amount to treat a hematological malignancy, wherein the patient is pre-treated with an ITK inhibitor prior to obtaining a PBMC sample, wherein the patient is pre-treated with at least three rounds of an ibrutinib regimen, wherein the hematological malignancy chronic lymphocytic leukemia (CLL), wherein the PBLs are administered in an amount of from about 0.1x109 to about 15x109 PBLs.
Claims 38-160 of copending Application No. 16/612,193, 38 do not disclose  treating patients having CLL with Richter Syndrome. 
Xia et al. teaches treating patients with Richter Syndrome using CD19-directed CAR T cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of copending application to treat patients with Richter Syndrome. One of ordinary skill would have been motivated to do so with a reasonable expectation of success because Xia et al. teaches that patients with Richter Syndrome can be treated with CD19-directed CAR T cells.

22.	Claims 1-3, 5-15 and 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17/812,148, in view of Somerville et al. (J Translational Medicine, 2012, 10:69: 1-11),  Deola et al. (J Immunology, 2008, 180:1362-1372), Ports et al. (US20190328786A1, pub. date: 10/31/2019, effectively filed date: 12/3/2016),
and Xia et al. (Cancer Research, 2017, April, 77 (13_supplement): Abstract CT041).
This is a provisional nonstatutory double patenting rejection.
Claim 1 of copending Application No. 17/812,148 discloses a method for expanding peripheral blood lymphocytes (PBLs) from peripheral blood, the method comprising the steps of: a. obtaining a sample of peripheral blood mononuclear cells (PBMCs) from peripheral blood of a patient who is pre-treated with ibrutinib or another insulin-like tyrosine kinase (ITK) inhibitor and who is refractory to treatment with ibrutinib or such other ITK inhibitor; b. culturing said PBMCs in a culture comprising a first culture medium with IL-2 and anti-CD3/anti-CD28 antibodies, for a period of time selected from the group consisting of: about 9 days, about 10 days, about 11 days, about 12 days, about 13 days and about 14 days, thereby effecting expansion of peripheral blood lymphocytes (PBLs) from said PBMCs; and c. harvesting the PBLs from the culture in step b; and a method for treating a hematological malignancy.
Claim 17 of the copending application disclose a the method comprising the steps of: a. obtaining a sample of peripheral blood mononuclear cells (PBMCs) from peripheral blood of a patient with said hematological malignancy who is pre-treated with ibrutinib or another insulin-like tyrosine kinase (ITK) inhibitor and who is refractory to treatment with ibrutinib or such other ITK inhibitor; b. culturing said PBMCs in a culture comprising a first culture medium with IL-2 and anti-CD3/anti-CD28 antibodies, for a period of time selected from the group consisting of: about 9 days, about 10 days, about 11 days, about 12 days, about 13 days and about 14 days, thereby effecting expansion of peripheral blood lymphocytes (PBLs) from said PBMCs; c. harvesting the PBLs from the culture in step (b); d. administering the PBLs to the patient in a therapeutically effective amount to treat said hematological malignancy. 
Dependent claims further limit claims 1 and 17, wherein in step (b) the anti-CD3/anti-CD28 antibodies are bound to magnetic beads, and wherein the beads to cells ratio is 3:1 in the culture, in step (b) on day 4 of culturing said PBMCs additional IL- 2 is added to the culture and the first culture medium is changed in the culture, wherein the first culture medium is exchanged with a second culture medium in the culture, the first culture medium is different from the second culture medium, the patient is pre-treated with ibrutinib and is refractory to treatment with ibrutinib, the patient is pre-treated with at least three rounds of an ibrutinib regimen, the patient is pre-treated with ibrutinib for at least 3 months, the hematological malignancy is CLL.
Claims 1-29 of copending Application No. 17/812,148 do not teach culturing the T cells in the presence of 3000IU/ml IL-2, culturing the T cells with CD19+ B cell isolated from the patient, or with ibrutinib. Claims 1-29 of copending Application No. 17/812,148 do not teach treating patients with Richter’s transformation. However, these deficiencies are made up for in the teachings of Somerville, Deola, Ports and Xia.
The teachings of Somerville, Deola, Ports and Xia have been set forth above (see 103 rejections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of copending application to use 3000IU/ml IL-2, culture the T cells with CD19+ B cell isolated from the patient, and/or with ibrutinib in view of Somerville, Deola and Ports. One of ordinary skill would have been motivated to do so with a reasonable expectation of success because the prior art teaches that 3000IU/ml IL-2, CD19+ B cell isolated from the patient, and/or ibrutinib can improve T cell expansion and proliferation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of copending application to treat patients with Richter Syndrome. One of ordinary skill would have been motivated to do so with a reasonable expectation of success because Xia et al. teaches that patients with Richter Syndrome can be treated with CD19-directed CAR T cells.

23.	Claims 1-3, 5-15 and 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over clams 1-27 of copending Application No. 17/812,146, in view of Somerville et al. (J Translational Medicine, 2012, 10:69: 1-11),  Deola et al. (J Immunology, 2008, 180:1362-1372), Ports et al. (US20190328786A1, pub. date: 10/31/2019, effectively filed date: 12/3/2016),
and Xia et al. (Cancer Research, 2017, April, 77 (13_supplement): Abstract CT041).
This is a provisional nonstatutory double patenting rejection.
Clams 1-27 of copending Application No. 17/812,148 disclose a method for expanding peripheral blood lymphocytes (PBLs) from peripheral blood comprising: a. obtaining a sample of peripheral blood mononuclear cells (PBMCs) from the peripheral blood of a patient, wherein said sample is optionally cryopreserved and the patient is optionally pretreated with an ITK inhibitor; b. optionally washing the PBMCs by centrifugation; c. adding magnetic beads selective for CD3 and CD28 to the PBMCs; d. seeding PBMCs into a gas-permeable container and co-culturing said PBMCs in media comprising about 3000 IU/mL of IL-2 in for about 4 to about 6 days; e. feeding said PBMCs using media comprising about 3000 IU/mL of IL-2, and co- culturing said PBMCs for about 5 days, such that the total co-culture period of steps d and e is about 9 to about 11 days; f. harvesting PBMCs from media; g. removing the magnetic beads selective for CD3 and CD28 using a magnet, h. removing residual B -cells using magnetic-activated cell sorting and provide a PBL product; i. washing and concentrating the PBL product using a cell harvester; and j. formulating and optionally cryopreserving the PBL product, wherein the ITK inhibitor is optionally an ITK inhibitor that covalently binds to ITK, 
wherein the seeding density of PBMCs during step d is about 2x 105/cm2 to about 1.6x 103/cm2 relative to the surface area of the gas-permeable container, wherein in step (f) the selection is performed by using beads selective for CD19 to remove the remnant B-cells, wherein in step (f) the selection is performed by admixing the beads selective for CD19 with the expanded population of PBLs to form complexes of beads and any remnant B-cells and removing the complexes from the admixture, wherein in step (f) the selection is performed by admixing magnetic beads selective for CD19 with the expanded population of PBLs to form complexes of magnetic beads and any remnant B-cells and using a magnet to remove the complexes from the admixture, wherein the beads selective for CD19 are beads conjugated to anti-CD19 antibody, wherein before step (b) the process further comprises the step of removing B-cells from the PBMCs to provide PBMCs depleted of B-cells, wherein the first cell culture medium contains about 3000 IU/mL of IL-2, the second cell culture medium contains about 3000 IU/mL of IL-2, wherein the process is performed over about 9 or 11 days, wherein the patient is pretreated with ibrutinib, the patient is suffering from a leukemia or a chronic lymphocytic leukemia.  
The claims of copending application do not teach isolating T cells from PBMC, and culturing the T cells with CD19+ B cell isolated from the patient, or with ibrutinib. Claims 1-29 of copending Application No. 17/812,148 do not teach treating patients with Richter’s transformation. However, these deficiencies are made up for in the teachings of Somerville, Deola, Ports and Xia.
The teachings of Somerville, Deola, Ports and Xia have been set forth above (see 103 rejections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of copending application to isolate T cells and CD19+ B cells from PBMC, culture the T cells with CD19+ B cell, and/or with ibrutinib in view of Somerville, Deola and Ports. One of ordinary skill would have been motivated to do so with a reasonable expectation of success because the prior art teaches that T cells can be isolated from PBMC and then expanded, and teaches that CD19+ B cell isolated from the patient, and/or ibrutinib can improve T cell expansion and proliferation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of copending application to treat patients with Richter Syndrome. One of ordinary skill would have been motivated to do so with a reasonable expectation of success because Xia et al. teaches that patients with Richter Syndrome can be treated with CD19-directed CAR T cells.

24.	Claims 1-3, 5-15 and 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over clams 1-27 of copending Application No. 17/434,499, in view of Somerville et al. (J Translational Medicine, 2012, 10:69: 1-11),  Deola et al. (J Immunology, 2008, 180:1362-1372), Ports et al. (US20190328786A1, pub. date: 10/31/2019, effectively filed date: 12/3/2016),
and Xia et al. (Cancer Research, 2017, April, 77 (13_supplement): Abstract CT041).
This is a provisional nonstatutory double patenting rejection.
Clams 1-27 of copending Application No. 17/434,499 disclose a method for expanding peripheral blood lymphocytes (PBLs) from peripheral blood comprising: a. obtaining a sample of peripheral blood mononuclear cells (PBMCs) from the peripheral blood of a patient, wherein said sample is optionally cryopreserved and the patient is optionally pretreated with an ITK inhibitor; b. optionally washing the PBMCs by centrifugation; c. adding magnetic beads selective for CD3 and CD28 to the PBMCs; d. seeding PBMCs into a gas-permeable container and co-culturing said PBMCs in media comprising about 3000 IU/mL of IL-2 in for about 4 to about 6 days; e. feeding said PBMCs using media comprising about 3000 IU/mL of IL-2, and co- culturing said PBMCs for about 5 days, such that the total co-culture period of steps d and e is about 9 to about 11 days; f. harvesting PBMCs from media; g. removing the magnetic beads selective for CD3 and CD28 using a magnet; h. removing residual B-cells using magnetic-activated cell sorting and CD19+ beads to provide a PBL product; i. washing and concentrating the PBL product using a cell harvester; and j. formulating and optionally cryopreserving the PBL product, wherein the ITK inhibitor is optionally an ITK inhibitor that covalently binds to ITK,  
wherein the seeding density of PBMCs during step d is about 2x 105/cm2 to about 1.6x 103/cm2 relative to the surface area of the gas-permeable container, wherein the beads are added at a ratio of 3 beads: 1 cell, wherein the beads selective for CD3 and CD28 are beads conjugated to anti-CD3 antibodies and anti-CD28 antibodies, wherein after step (d) the DB1/ 128602346.13process comprises the step of: (f) performing a selection to remove any remnant B-cells from the expanded population of PBLs, wherein in step (f) the selection is performed by admixing the beads selective for CD19 with the expanded population of PBLs to form complexes of beads and any remnant B-cells and removing the complexes from the admixture, wherein the beads selective for CD19 are beads conjugated to anti-CD19 antibody, wherein the first cell culture medium contains about 3000 IU/mL of IL-2, the second cell culture medium contains about 3000 IU/mL of IL-2, the process is performed over about 9 or 11 days, the patient is pretreated with an ITK inhibitor, wherein the patient is suffering from CLL.
The claims of copending application do not teach isolating T cells from PBMC, and culturing the T cells with CD19+ B cell isolated from the patient, or with ibrutinib. Claims 1-29 of copending Application No. 17/812,148 do not teach treating patients with Richter’s transformation. However, these deficiencies are made up for in the teachings of Somerville, Deola, Ports and Xia.
The teachings of Somerville, Deola, Ports and Xia have been set forth above (see 103 rejections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of copending application to isolate T cells and CD19+ B cells from PBMC, culture the T cells with CD19+ B cell, and/or with ibrutinib in view of Somerville, Deola and Ports. One of ordinary skill would have been motivated to do so with a reasonable expectation of success because the prior art teaches that T cells can be isolated from PBMC and then expanded, and teaches that CD19+ B cell isolated from the patient, and/or ibrutinib can improve T cell expansion and proliferation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of copending application to treat patients with Richter Syndrome. One of ordinary skill would have been motivated to do so with a reasonable expectation of success because Xia et al. teaches that patients with Richter Syndrome can be treated with CD19-directed CAR T cells.

Conclusion
25.	No claims are allowed.
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HONG SANG/Primary Examiner, Art Unit 1643